DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 12/08/2021, the following has occurred: claims 1 and 11 have been amended; claims 2, 5-10, and 15-19 have remained unchanged; claims 3-4, 13-14, and 20 remain canceled; and no new claims have been added.
Claims 1-2, 5-12, and 15-19 are pending.
Effective Filing Date: 10/14/2015

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant believes that the claims contain additional elements that integrate the abstract idea of the claims into a practical application. Examiner respectfully disagrees as the additional elements are directed towards extra-solution activity and applying certain method steps of organizing human activity using computers.
Additionally, Applicant states that current recommendation generation methods may provide recommendations that lack specificity needed for the recommendations to be effective. Applicant also states that the present invention generates patient specified recommendations from an image wherein the specific recommendations are performed within the required timeframe. This is a relatively broad statement as “specificity” does not indicate outline how specific the recommendations are. Furthermore, the claims do not describe this specificity. Instead the claims are directed towards a report generation which includes a recommendation based on user input and a risk factor. Humans can reasonably make recommendations based on user input and a risk factor as doctors presently use this to create recommendations for patients.
Applicant further explains that  the “determining, via a processor, a recommendation based on the user input and a risk factor….” and “generating, via the processor, a report….” steps are technological improvements. Examiner however respectfully disagrees as these are not apparent technological improvements, rather, these are directed towards implementing steps that humans can perform using a computer. For example, humans can look at an image of the patient and generate a recommendation based on that image and a patient’s information.
Applicant argues that current system takes into account the changes in patient disease that may occur over time and provides an appropriate time window during which the said disease may be successfully treated depending on whether the patient is a high-risk patient or a low-risk patient. Applicant appears to be arguing something that is not in the claims. The present claims are directed towards generation of a report with a recommendation and a timeframe for which the recommendation should be 

35 U.S.C. 103 Rejections:
Applicant argues that the combination of Alkasab and Kreeger references does not teach the newly amended claim limitations which includes a risk factor. To address these newly amended limitations Examiner used the Bosworth et al. reference as can be seen in the 35 U.S.C. rejection section below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-2, 5-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-2 and 5-10 are drawn to a method and claims 12 and 15-19 are drawn to a system, each of which is within the four statutory categories. Claims 1-2, 5-12, and 15-19 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) displaying an image of a region of interest, 2) receiving a user input designating an image characteristic of the region of interest, wherein the image characteristic includes an anatomy and a measurement, 3) determining a recommendation based on the user input and a risk factor, wherein the recommendation is specified by the risk factor, 4) displaying the recommendation overlaid in the image, wherein the displaying of the recommendation is automatically overlaid on the image in relation to the image characteristic such that the overlaid recommendation does not cover the image characteristic, and wherein the 5) generating a report including the recommendation, wherein a cross-reference to the measurement on which the recommendation is determined and a timeframe in which the recommendation should be completed is included in the report. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. Independent claim 11 recites similar limitations and is also directed to an abstract idea under the same analysis.
Depending claims 2, 5-10, 12, and 15-19 include all of the limitations of claims 1 and 11, and therefore likewise incorporate the above-described abstract idea. Depending claims 5 and 15 add the additional steps of “comparing, via the processor, the anatomy and the measurement to a corresponding anatomy and a corresponding measurement stored in a guideline database” and “determining, via the processor, a corresponding guideline recommendation associated with the anatomy and the measurement as the recommendation”; claims 6 and 16 add the additional step of “displaying a plurality of possible recommendations”; claims 9 and 18 add the additional step of “displaying the report including the recommendation”; and claims 10 and 19 add the additional step of “changing a display of the image of the region of interest to show a user interface including available options, one of the available options including displaying the recommendation”. Additionally, the limitations of depending claims 2, 7-8, 12, and 17 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a display, 2) a user interface, and 3) a processor to perform the claimed steps.
The 1) display and 2) user interface in these steps add insignificant extra-solution activity to the abstract idea such as recitation of a user interface and a display which amounts to mere data gathering, while recitation of a display also amounts to insignificant application, see MPEP 2106.05(g)).
The 3) processor in these steps is recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification where is there is a lack of disclosure of anything other than a generic processor being used).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a display, 2) a user interface, and 3) a processor to perform the claimed steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f) and MPEP 2106.05(g)
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).

The 1) display and 2) user interface in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. The following are examples of insignificant extra-solution activities that are similar (e.g. see MPEP 2106.05(g)): performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the 1) display and 2) user interface to obtain user input, which is then utilized to determine a recommendation to be included in a report. Additionally, presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – 
Furthermore, the current invention generates a report including a recommendation utilizing 3) a processor, thus the processor is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-2, 5-12, and 15-19 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2015/031296 A1 to Alkasab in view of U.S. 2011/0125680 to Bosworth et al. further in view of U.S. Patent No. 9,146,663 to Kreeger et al.
As per claim 1, Alkasab teaches a method for generating a radiological report, comprising:
--displaying, on a display, an image of a region of interest; (see: paragraph [0019] where there is an annotation that may include graphical symbols generated on the medical image. The annotation is displayed, and thus, an image of a region of interest is being displayed)
--receiving a user input, via a user interface, designating an image characteristic of the region of interest, wherein the image characteristic includes an anatomy and a measurement; (see: 112 and 114 of FIG. 2 and paragraph [0014] where input data is being collected from the radiologists, thus user input is being received designating an image characteristic such as lesion size (a measurement) and diagnostic feature (an anatomy). Also see: paragraph [0033])
--determining, via a processor, a recommendation based on the user input; (see: paragraph [0019] and FIG. 6 where a standardized specification is generated that may be a recommendation. The recommendation is based on the inputted characteristics of the lesion or nodule) and
--wherein the determining and displaying the recommendation is automatically triggered when the user input is received; (see: paragraph [0019] where the input data is forwarded to the decision support engine to generate the standard specification. Also see: paragraphs [0008] and [0009] where after a recommendation (report) is generated automatically user’s manual input) and
--generating, via the processor, a report including the recommendation, (see: paragraph [0019] where the standardized specification may be sent back to the report system to integrate the standardized specification (recommendation) into the current report) wherein a cross-reference to the measurement on which the recommendation is determined (see: paragraph [0015] where a cross-reference to the measurement on which the recommendation is made is determined in the form of annotations in the form of written or graphical symbols generated on the medical image. The cross-reference is the displaying of this information) and a timeframe in which the recommendation should be completed is included in the report (see: FIGS. 3 and 6 where there are recommendations of adrenal mass protocol CT to be completed in “6 months” (timeframe) included in the report shown in FIG. 6).
Alkasab teaches the above-mentioned limitations. The difference between Alkasab and the claimed invention is that while Alkasab does disclose a method of 
1) --determining a recommendation based on a risk factor, wherein the recommendation is specified by the risk factor; and
2) --displaying the recommendation overlaid in the image, wherein the displaying of the recommendation is automatically overlaid on the image in relation to the image characteristic such that the overlaid recommendation does not cover the image characteristic.

Bosworth et al. teaches:
1) --determining a recommendation based on a risk factor, wherein the recommendation is specified by the risk factor (see: paragraph [0018] where there is a recommendation made by the risk factor coaching engine after processing user data).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine a recommendation based on a risk factor, wherein the recommendation is specified by the risk factor as taught by Bosworth et al. in the method as taught by Alkasab with the motivation(s) of providing health information specific to the needs and health risks of a particular patient (see: paragraph [0007] of Bosworth et al.).

Kreeger et al. teaches:
2) --displaying the recommendation overlaid in the image, wherein the displaying of the recommendation is automatically overlaid on the image in relation to the image characteristic such that the overlaid recommendation does not cover the image characteristic (see: FIG. 13 and column 24, lines 20-28 where there is a recommendation automatically being displayed and overlaid on the medical image in relation to the image characteristic 1397).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) displaying the recommendation overlaid in the image, wherein the displaying of the recommendation is automatically overlaid on the image in relation to the image characteristic such that the overlaid recommendation does not cover the image characteristic as taught by Kreeger et al. for displayed recommendations as disclosed by Alkasab and Bosworth et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Alkasab talks about generating and displaying a report (recommendations) thus one could substitute wherein these recommendations are displayed over the medical image in relation to the image characteristic to obtain the predictable results of displaying recommendations. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Alkasab, Bosworth et al., and Kreeger et al. in combination teaches the method of claim 1, see claim 1. Alkasab further teaches wherein the recommendation includes a modality (see: FIGS. 3 and 6 where there are recommendations of “adrenal mass protocol CT” (modality) in “6 months” (timeframe)).

As per claim 5, Alkasab, Bosworth et al., and Kreeger et al. in combination teaches the method of claim 1, see claim 1. Alkasab further teaches wherein determining the recommendation includes:
--comparing, via the processor, the anatomy and the measurement to a corresponding anatomy and a corresponding measurement stored in a guidelines database; (see: 116 of FIG. 2 and paragraph [0021] where a comparison of characteristics is occurring based on stored, predetermined guidelines) and
--determining, via the processor, a corresponding guideline recommendation associated with the anatomy and the measurement as the recommendation (see: 118, 120, and 124 of FIG. 2 and paragraphs [0034] - [0036] where a standardized specification/annotation is being generated as a recommendation with respect to the compared characteristics).

As per claim 6, Alkasab, Bosworth et al., and Kreeger et al. in combination teaches the method of claim 1, see claim 1. Alkasab further teaches displaying a plurality of possible recommendations (see: paragraphs [0023] – [0024] where the user or radiologist are notified of important results and appropriate follow-up recommendations).

As per claim 7, Alkasab, Bosworth et al., and Kreeger et al. in combination teaches the method of claim 1, see claim 1. Alkasab further teaches wherein determining the recommendation includes receiving a user input selecting the recommendation (see: paragraph [0037] where user input is the button 64 hit).

As per claim 8, Alkasab, Bosworth et al., and Kreeger et al. in combination teaches the method of claim 7, see claim 7. Alkasab further teaches wherein the user input includes at least one of a manual input and a voice input (see: paragraph [0037] where a user can select the recommendation via a button 64 that, when hit (manual input), indicates a satisfaction of the standardized specification 22).

As per claim 9, Alkasab, Bosworth et al., and Kreeger et al. in combination teaches the method of claim 1, see claim 1. Alkasab further teaches displaying the report including the recommendation (see: paragraph [0019] where the current report is displayed for the radiologist to view. The report includes the recommendation (standardized specification)).

As per claim 10, Alkasab, Bosworth et al., and Kreeger et al. in combination teaches the method of claim 1, see claim 1. Alkasab further teaches changing a display of the image of the region of interest to show a user interface including available options, one of the available options including displaying the recommendation (see: paragraphs [0033] – [0034] where the patient data may be input by a radiologist on a display screen, and then a standard specification is generated and displayed in a report section on the display).

As per claim 11, Alkasab teaches a system for generating a radiological report, comprising:
--a display configured to display an image including a region of interest; (see: paragraphs [0019] – [0020] where there is an annotation that may include graphical symbols generated on the medical image. The annotation is displayed, and thus, an image of a region of interest is being displayed) 
--a user interface configured to receive a user input designating an image characteristic of the region of interest, wherein the image characteristic includes an anatomy and a measurement; (see: paragraph [0008] where there is a user interface configured to receive user-inputted data. Also see: 112 and 114 of FIG. 2 and paragraph [0014] where input data is being collected from the radiologists, thus user input is being received designating an image characteristic such as lesion size (a measurement) and diagnostic feature (an anatomy). Also see: paragraph [0033]) and
--a processor configured to determine a recommendation based on the image characteristic, (see: paragraph [0019] and FIG. 6 where a standardized specification is generated that may be a recommendation. The recommendation is based on the inputted characteristics of the lesion or nodule) generate a report including the recommendation, (see: paragraph [0019] where the standardized specification may be sent back to the report system to integrate the standardized specification (recommendation) into the current report) wherein the determining and displaying the recommendation is automatically triggered when the user input is received, (see: paragraph [0019] where the input data is forwarded to the decision support engine to generate the standard specification. Also see: paragraphs [0008] and [0009] where after a recommendation (report) is generated automatically user’s manual input) wherein a cross-reference to the measurement on which the recommendation is determined (see: paragraph [0015] where a cross-reference to the measurement on which the recommendation is made is determined in the form of annotations in the form of written or graphical symbols generated on the medical image. The cross-reference is the displaying of this information) and a timeframe in which the recommendation should be completed is included in the report (see: FIGS. 3 and 6 where there are recommendations of adrenal mass protocol CT to be completed in “6 months” (timeframe) included in the report shown in FIG. 6).
Alkasab teaches the above-mentioned limitations. The difference between Alkasab and the claimed invention is that while Alkasab does disclose a method of selecting regions of interest and displaying recommendations, it does not explicitly teach wherein the recommendation is overlaid on the image. More specifically, Alkasab may not further, specifically teach a processor configured to:
1) --determine a recommendation based on a risk factor wherein the recommendation is specified by the risk factor; and
2) --display the recommendation overlaid on the image, wherein the displaying of the recommendation is automatically overlaid on the image in relation to the image characteristic such that the overlaid recommendation does not cover the image characteristic.

Bosworth et al. teaches:
1) --determining a recommendation based on a risk factor, wherein the recommendation is specified by the risk factor (see: paragraph [0018] where there is a recommendation made by the risk factor coaching engine after processing user data).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine a recommendation based on a risk factor, wherein the recommendation is specified by the risk factor as taught by Bosworth et al. in the system as taught by Alkasab with the motivation(s) of providing health information specific to the needs and health risks of a particular patient (see: paragraph [0007] of Bosworth et al.).

Kreeger et al. teaches:
2) --display the recommendation overlaid on the image, wherein the displaying of the recommendation is automatically overlaid on the image in relation to the image characteristic such that the overlaid recommendation does not cover the image characteristic (see: FIG. 13 and column 24, lines 20-28 where there is a recommendation automatically being displayed and overlaid on the medical image in relation to the image characteristic 1397).
2) display the recommendation overlaid on the image, wherein the displaying of the recommendation is automatically overlaid on the image in relation to the image characteristic such that the overlaid recommendation does not cover the image characteristic as taught by Kreeger et al. for displayed recommendations as disclosed by Alkasab and Bosworth et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Alkasab talks about generating and displaying a report (recommendations) thus one could substitute wherein these recommendations are displayed over the medical image in relation to the image characteristic to obtain the predictable results of displaying recommendations. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 12, Alkasab, Bosworth et al., and Kreeger et al. in combination teaches the system of claim 11, see claim 11. Alkasab further teaches wherein the recommendation includes a modality and a timeframe (see: FIGS. 3 and 6 where there are recommendations of “adrenal mass protocol CT” (modality) in “6 months” (timeframe)).

As per claim 15, Alkasab, Bosworth et al., and Kreeger et al. in combination teaches the system of claim 11, see claim 11. Alkasab further teaches wherein the processor determines the recommendation based on the anatomy and the measurement by comparing the anatomy and the measurement to a corresponding anatomy and a corresponding measurement stored in a guidelines database (see: 116 of FIG. 2 and paragraph [0021] where a comparison of characteristics is occurring based on stored, predetermined guidelines)  and determining a corresponding guideline recommendation associated with the anatomy and the measurement as the recommendation (see: 118, 120, and 124 of FIG. 2 and paragraphs [0034] - [0036] where a standardized specification/annotation is being generated as a recommendation with respect to the compared characteristics).

As per claim 16, Alkasab, Bosworth et al., and Kreeger et al. in combination teaches the system of claim 11, see claim 11. Alkasab further teaches wherein the display displays a plurality of possible recommendations (see: paragraphs [0023] – [0024] where the user or radiologist are notified of important results and appropriate follow-up recommendations).

As per claim 17, Alkasab, Bosworth et al., and Kreeger et al. in combination teaches the system of claim 11, see claim 11. Alkasab further teaches wherein the user input includes at least one of a manual input and a voice input (see: paragraph [0037] where a user can select the recommendation via a button 64 that, when hit (manual input), indicates a satisfaction of the standardized specification 22).

As per claim 18, Alkasab, Bosworth et al., and Kreeger et al. in combination teaches the system of claim 11, see claim 11. Alkasab further teaches wherein a display displays the report including the recommendation (see: paragraph [0019] where the current report is displayed for the radiologist to view. The report includes the recommendation (standardized specification)).

As per claim 19, Alkasab, Bosworth et al., and Kreeger et al. in combination teaches the system of claim 11, see claim 11. Alkasab further teaches wherein the processor changes a display of the image of the region of interest to show a user interface including available options, one of the available options including displaying the recommendation (see: paragraphs [0033] – [0034] where the patient data may be input by a radiologist on a display screen, and then a standard specification is generated and displayed in a report section on the display).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686